Citation Nr: 1022350	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  08-36 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

 Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Fenice, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1979 to February 
1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut.

In connection with his appeal, the Veteran testified at a 
videoconference hearing before the undersigned Veterans Law 
Judge in May 2010, and accepted such hearing in lieu of an 
in-person hearing before the Board.  See 38 C.F.R. § 
20.700(e) (2009).  In addition, the Veteran presented 
testimony before a Decision Review Officer (DRO) at the RO in 
March 2009.  Transcripts of both hearing are associated with 
the Veteran's claims file.

The Board notes that the Veteran's original claim was for 
service connection for PTSD.  However, the medical evidence 
shows that he has been diagnosed with various psychiatric 
disorders, which may arise from the same symptoms for which 
the Veteran was seeking benefits.  Therefore, the claim for 
service connection, on the merits, as reflected on the title 
page of this decision, was broadened to include service 
connection for an acquired psychiatric disorder, to include 
PTSD. See Clemons v. Shinseki, 23 Vet. App. 1, 9 (2009).  As 
this matter is being remanded to the RO for additional notice 
and development, such expansion of the issue on appeal is not 
prejudicial to the Veteran.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Initially, the Board notes that in Clemons v. Shinseki, 23 
Vet. App. 1 (2009), the Court held that "multiple medical 
diagnoses or diagnoses that differ from the claimed condition 
do not necessarily represent wholly separate claims," and 
that because a lay claimant is only competent to report 
symptoms and not diagnoses, VA must consider the claim for 
disabilities reasonably raised by the description of the 
claimant's symptoms.  Clemons, 23 Vet. App. at 6-7.

In this case, VA outpatient treatment records establish that 
at various points, the Veteran has been diagnosed with PTSD, 
major depressive disorder, and anxiety disorder.  As the 
claim addressed herein arose from a claim for service 
connection for PTSD, it has been expanded, as noted above, to 
include consideration of all acquired psychiatric disorders, 
to include PTSD.

The Veteran seeks service connection for an acquired 
psychiatric disorder, to include PTSD, which he attributes to 
a sexual assault during service at Fort Lee, Virginia in 
November 1979.  In various statements and during his 2010 
Board hearing, the Veteran reported that he was assaulted by 
an E-4 and subsequently was diagnosed with and treated for 
gonorrhea.  VA medical records reflect that the Veteran is 
diagnosed with PTSD, and a VA Staff Psychiatrist has 
concluded that the Veteran has PTSD related to sexual trauma 
in service.

Service personnel records reveal that the Veteran was charged 
and convicted of having committed an assault in service.  He 
was treated for suspected gonorrhea in February 1980, and 
shortly thereafter was discharged from service.  He was shown 
to have a lack of desire.  There is no indication in the 
service records that there was a sexual assault.  The Board 
notes that cases involving allegations of a personal assault- 
to include sexual assault- fall within the category of 
situations in which it is not unusual for there to be an 
absence of service records documenting the events of which 
the Veteran complains.  See, e.g., Patton v. West, 12 Vet. 
App. 272, 281 (1999).  38 C.F.R. § 3.304, as well as VA's 
Adjudication Procedure Manual, M21-1, set forth alternative 
sources of establishing the occurrence of a stressor 
involving personal assault.  See 38 C.F.R.  § 3.304(f)(3); 
See also M21-1, Part III, 5.14(d).  There is evidence on file 
that when the appellant initially sought treatment he 
reported no sexual assault, but rather employment and other 
stressors in his life.  He did not report the sexual assault 
until a time more proximate to the claim being filed.

In addition, 38 C.F.R. § 3.304(f)(3) provides that VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether the evidence indicates that a personal assault 
occurred.  Given the above evidence, the Board finds that a 
remand for a VA examination and opinion would be helpful in 
resolving the claim for service connection for an acquired 
psychiatric disorder, to include PTSD.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.

As noted above, under Clemons, alternate diagnoses are to be 
considered as part of the underlying claim.  To date, 
however, the AMC/RO has not adjudicated this claim so broadly 
as to incorporate psychiatric diagnoses other than PTSD.  In 
this regard, VA medical records reflect that the Veteran has 
been diagnosed with PTSD, anxiety disorder and major 
depressive disorder.  The AMC/RO also has not had an 
opportunity to provide adequate notification addressing what 
is needed for a claim incorporating such diagnoses.  
Corrective notification action, as well as further 
adjudication, is thus needed, again, in view of the Clemons 
guidance.

Accordingly, the case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
Veteran and his representative. The 
letter should notify the Veteran of the 
information and evidence necessary to 
substantiate a claim of service 
connection for an acquired psychiatric 
disability, other than PTSD.  This letter 
should also contain the including the 
implementing regulations set forth in 38 
C.F.R.             § 3.304(f)(4) 
pertaining to PTSD claims based upon an 
in-service assault or sexual assault.  

The Veteran and his representative should 
be given a reasonable opportunity to 
respond to the notice, and any new or 
additional (i.e., non-duplicative) 
evidence received should be associated 
with the claims file.


2.  Thereafter, a VA examination should 
be performed by an appropriate examiner 
who has not previously examined the 
Veteran, in order to determine the 
etiology, nature and severity of any 
acquired psychiatric disorder, to include 
PTSD. The claims file must to be made 
available to the examiner in conjunction 
with the examination.  All indicated 
tests are to be conducted.

In reviewing the Veteran's claims file, 
the examiner should identify and examine 
all records indicating any change in 
behavior or performance subsequent to the 
assault alleged by the Veteran to have 
occurred during active service and offer 
an opinion as to the clinical 
significance, if any, of such evidenced 
changes. The examiner should then express 
an opinion as to whether it is at least 
as likely as not (i.e., there is a 50 
percent or greater probability) that any 
in-service stressful experience(s) 
described by the Veteran occurred.

If the examiner determines that the 
claimed in-service assault occurred, then 
he or she should make a determination as 
to whether the Veteran currently has PTSD 
as a result of the stressor event.  In 
addition, after reviewing the claims file 
and examining the Veteran if any other 
acquired psychiatric disorder is found, 
the etiology of that disorder should also 
be set out, to include whether it is more 
likely than not (50 percent probability 
or higher) was related to or made worse 
by service.

The physician should set forth all 
examination findings, along with the 
rationale for the conclusions reached.

3. Then, the AMC/RO should readjudicate 
the Veteran's claim for service 
connection for an acquired psychiatric 
disorder, to include PTSD. If the benefit 
sought on appeal remains denied, the 
Veteran and his attorney should be 
provided with a SSOC. An appropriate 
period of time should be allowed for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


